 
 
Exhibit 10.41
 
 SECURlTY AGREEMENT
THIS SECURlTY AGREEMENT (this "Agreement"), is entered into as of December 17,
2019, by and between GUIDED THERAPEUTICS, INC., a Delaware corporation (the
"Borrower"), and Auctus Fund, LLC, a Delaware limited liability company (the
"Secured ~" or "Secured Parties"). All capitalized terms not otherwise defined
herein shall the meanings ascribed to them in that certain Securities Purchase
Agreement and Note (as defined below) by and between Borrower and the Secured
Party of even date (the "Securities Purchase Agreement").
RECITALS
WHEREAS, the Secured Parties have loaned monies to Borrower, as more
particularly described in the Securities Purchase Agreement and as evidenced by
the 10% senior secured convertible promissory note in the principal amount of
$700,000.00 (the "Note") issued by Borrower to the Secured Party on December 17,
2019;
WHEREAS, the term "Secured Party" as used in this Agreement shall mean,
collectively, all holders of the Note, including those persons who become
holders of Note subsequent to the date hereof; and
WHEREAS, this Agreement is being executed and delivered by Borrower to secure
the Note.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:
1. Obligations Secured. This Agreement secures, in part, the prompt payment and
performance of all obligations of Borrower under the Note, and all renewals,
extensions, modifications, amendments, and/or supplements thereto (collectively,
the "Secured Obligations").
2. Grant of Security.
a. Collateral. Borrower hereby grants, pledges, and assigns for the benefit of
the Secured Parties, and there is hereby created in favor of each of the Secured
Parties, a security interest in and to all of Borrower's right, title, and
interest in, to, and under all of the collateral set forth on Exhibit A hereto
(collectively, "Collateral").
b. Effective Date. This grant of security shall be effective as of the date
hereof.
c. Subordination. The Note and the Secured Obligations shall not be
subordinated, or junior in interest, to any other obligations of Borrower,
except with respect to the Borrower's obligations to GPB Debt Holdings II LLC as
of the date ofthis Agreement.
 
d. Filings to Perfect Security. The Company shall (and is hereby authorized to)
file with the applicable filing office(s) such financing statements, amendments,
addenda, continuations, terminations, assignments and other records (whether or
not executed by Borrower) to perfect and to maintain perfected security
interests in the Collateral by the Secured Parties, including but not limited to
(a) promptly upon the execution of this Agreement, a Financing Statement on Form
UCC-l (the "Financing Statement") shall be filed with the Delaware Secretary of
State and in all other applicable jurisdictions on behalf of the Secured Parties
with respect to the Collateral; The Financing Statement shall designate each of
the Secured Parties as a Secured Party and Borrower as the debtor, shall
identify the security interest in the Collateral, and contain any other items
required by law. The Financing Statement shall contain a description of
collateral consistent with the description set forth herein.
3. Transfers and Other Liens. Except as set forth herein or in the Note,
Borrower shall not, without the prior written consent of all of the Secured
Parties, at their sole and absolute discretion:
a. Sell, transfer, assign, or dispose of (by operation of law or otherwise), any
of the Collateral outside of the ordinary course of business;
b. Create or suffer to exist any lien, security interest, or other charge or
encumbrance upon or with respect to any of the Collateral, except the security
interests created hereby; or
c. Permit any of the Collateral to be levied upon under any legal process.
 
4. Representatio1L~ and Warranties. Borrower hereby represents and warrants to
the Secured Parties as follows: (a) to Borrower' s knowledge, Borrower is the
owner of the Collateral (or, in the case of after-acquired Collateral, at the
time Borrower acquires rights in the Collateral, will be the owner thereat) and
that, except as expressly provided herein, no other person has (or, in the case
of after-acquired Collateral, at the time Borrower acquires rights therein, will
have) any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral; (b) to Borrower's knowledge, except as expressly
provided herein, upon the filing of a Financing Statement with the Delaware
Secretary of State, the Secured Parties (or in the case of after-acquired
Collateral, at the time Borrower acquires rights therein, will have) will have a
perfected security interest in the Collateral to the extent that a security
interest in the Collateral can be perfected by such filing; (c) all Accounts
Receivable (as defined in Exhibit A) are genuine and enforceable against the
party obligated to pay the same; (d) Borrower has full power and authority to
enter into the transactions provided for in this Agreement and the Note; (e)
this Agreement and the Note, when executed and delivered by Borrower, will
constitute the legal, valid and binding obligations of Borrower enforceable in
accordance with their terms; (t) the execution and delivery by Borrower of this
Agreement and the Note and the performance and consummation of the transactions
contemplated hereby and thereby do not and will not violate Borrower's
Certificate of Incorporation or Bylaws or any material judgment, order, writ,
decree, statute, rule or regulation applicable to Borrower (g) there does not
exist any default or violation by Borrower of or under any of the terms,
conditions or obligations of (i) any indenture, mortgage, deed of trust,
franchise, permit, contract, agreement, or other instrument to which Borrower is
a party or by which Borrower is bound, or (ii) any law, ordinance, regulation,
ruling, order, injunction, decree, condition or other requirement applicable to
or imposed upon Borrower by any law, the action of any court or any governmental
authority or agency; and the execution, delivery and performance of this
Agreement will not result in any such default or violation; (h) there is no
action, suit, proceeding, hearing, investigation, charge, complaint, claim, or
demand pending or, to the knowledge of Borrower, threatened which adversely
affects Borrower' s business or financial condition and there is no basis known
to Borrower for any action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand which could result in the same; and (i) this
Agreement and the Note do not contain any untrue statement of material fact or
omit to state a material fact necessary in order to make the statements
contained in this Agreement and the Note not misleading.
 
 
1

 
 
5. Events of Default. For purposes of this Agreement, the term "Event of
Default" shall mean and refer to any of the following:
a. Failure of Borrower to perform or observe any covenant set forth in this
Agreement, or to perform or observe any other term, condition, covenant,
warranty, agreement or other provision contained in this Agreement, where such
failure continues for fifteen (15) days after receipt of written notice from
Lender specifying such failure;
b. Any representation or warranty made or furnished by Borrower in writing in
connection with this Agreement and the Note or any statement or representation
made in any certificate, report or opinion delivered pursuant to this Agreement
or in connection with this Agreement is false, incorrect or incomplete in any
material respect at the time it is furnished; or
c. Occurrence of any other Event of Default as defined in the Note.
 
6. Remedies. Upon the occurrence and during the continuance of an Event of
Default (subject to the notice and cure provisions provided for herein, if any),
each Secured Party shall have the rights of a secured creditor under the Uniform
Commercial Code of the applicable jurisdiction, all rights granted by the Note,
this Security Agreement and by law, including the right to require Borrower to
assemble the Collateral and make it available to the Secured Parties at a place
to be designated by Borrower. The rights and remedies provided in this Agreement
and the Note are cumulative and may be exercised independently or concurrently,
and are not exclusive of any other right or remedy provided at law or in equity.
No failure to exercise or delay by the Secured Parties in exercising any right
or remedy under this Agreement or the Note shall impair or prohibit the exercise
of any such rights or remedies in the future or be deemed to constitute a waiver
or limitation of any such right or remedy or acquiescence therein. Every right
and remedy granted to the Secured Parties under this Agreement and the Note or
by law or in equity may be exercised by any Secured Party at any time and from
time to time.
7. Further Assurances. Borrower agrees that, from time to time, at its own
expense, it will:
a. Protect and defend the Collateral against all claims and demands of all
persons at any time claiming the same or any interest therein, and preserve and
protect Secured Party's security interest in the Collateral.
b. Promptly execute and deliver to Secured Parties all instruments and
documents, and take all further action necessary or desirable, as any Secured
Party may reasonably request to (i) continue, perfect, or protect any security
interest granted or purported to be granted hereby, and (ii) enable a Secured
Party to exercise and enforce any of Secured Party's rights and remedies
hereunder with respect to any Collateral.
c. Permit a Secured Party's representatives to inspect and make copies of all
books and records relating to the Collateral, wherever such books and records
are located, and to conduct an audit relating to the Collateral at any
reasonable time or times.
 
8. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex, e-mail or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (I) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent as follows:
If to the Borrower, to:
GUIDED THERAPEUTICS, INC. 5835 Peachtree Comers East, Suite D Norcross, GA 30092
Attn: Gene Cartwright
E-mail: info@guidedinc.com
If to the Secured Party:
Auctus Fund, LLC
545 Boylston Street, 2nd Floor
Boston, MA 02116
Attn: Lou Posner
Facsimile: (617) 532-6420
or to such other address or telecopy number as the party to whom notice is to be
given may have furnished to the other party in writing in accordance herewith.
10. Amendments and Waivers. No modification, amendment or waiver of any
provision of, or consent required by, this Agreement, nor any consent to any
departure here from, shall be effective unless it is in writing and signed by
each of the parties hereto. Such modification, amendment, waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.
 
 
2

 
 
II. Exclusivity and Waiver of Rights. No failure to exercise and no delay in
exercising on the part of any party, any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other right, power or privilege. The
rights and remedies herein provided are cumulative and are not exclusive of any
other rights or remedies provided by law.
12. Invalidity. Any term or provision of this Agreement shall be ineffective to
the extent It IS declared invalid or unenforceable, without rendering invalid or
enforceable the remaining terms and provisions of this Agreement.
13. Headings. Headings used in this Agreement are inserted for convenience only
and shall not affect the meaning of any term or provision of this Agreement.
14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original instrument, but all of which
collectively shall constitute one and the same agreement.
15. Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by the any of the parties without the prior
written consent of all Secured Parties, at their sole and absolute discretion.
16. Survival. Unless otherwise expressly provided herein, all representations
warranties, agreements and covenants contained in this Agreement shall survive
the execution hereof and shall remain in full force and effect until the
earliest to occur of (a) the payment in full of the Note, and (b) the conversion
of the principal and accrued and unpaid interest and all other amounts owing
under the Note into common stock of Borrower.
17. Miscellaneous. This Agreement shall inure to the benefit of each of the
parties hereto and all their respective successors and permitted assigns.
Nothing in this Agreement is intended or shall be construed to give to any other
person, firm or corporation any legal or equitable right, remedy or claim under
or in respect of this Agreement or any provision herein contained.
18. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEVADA (WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAWS PROVISIONS).
19. CONSENT TO JURlSDICTION. ANY ACTION BROUGHT BY EITHER PARTY AGAINST THE
OTHER ARISING OUT OF OR RELATED TO THIS AGREEMENT SHALL BE COMMENCED ONLY IN THE
STATE OR FEDERAL COURTS OF GENERAL JURISDICTION LOCATED IN THE COMMONWEALTH OF
MASSACHUSETTS, EXCEPT THAT ALL SUCH DISPUTES BETWEEN THE PARTIES SHALL BE
SUBJECT TO ALTERNATIVE DISPUTE RESOLUTION THROUGH BINDING ARBITRATION AT THE
HOLDER'S SOLE DISCRETION AND ELECTION (REGARDLESS OF WHICH PARTY INITIATES THE
LEGAL PROCEEDINGS).
20. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THISAGREEMENT. EACH OF THE PARTIES HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEKTO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND
EACH OF THE OTHER PARTIES HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.
21. Attorneys' Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
22. Entire Agreement. This Agreement contains the entire agreement among the
parties with respect to the transactions contemplated by this Agreement and
supersedes all prior agreements or understandings among the parties with respect
to the subject matter hereof.
  

[SIGNATURE PAGE(S) FOLLOW]
 
3

 
 
  
IN WITNESS THEREOF, the undersigned Buyer and the Company have caused this
agreement to be duly executed as of date first above written.
 
 
 
 
 
GUIDED THERAPEUTICS, INC.
/s/ Gene S. Cartwright
Gene S. Cartwright
Chef Executive Officer
 
 
 
AUCTUS FUND, LLC
/s/ Lou Posner
Lou Posner
Managing Director
 
 
 
 
4

 
EXHIBIT A
COLLATERAL
Borrower hereby grants, pledges, and assigns for the benefit of each Secured
Party, and there is hereby created in favor of the Secured Parties, a security
interest in and to all of Borrower's right, title, and interest in, to, and
under all assets and all personal property of Borrower and the Borrower's
subsidiaries (including but not limited to Interscan, Inc.), whether now or
hereafter existing, or now owned or hereafter acquired, including but not
limited to the following (collectively, "Collateral "):
1.
All accounts, chattel paper, contracts, contract rights, accounts receivable,
tax refunds, Note receivable, documents, other choses in action and general
intangibles, including, but not limited to, proceeds of inventory and returned
goods and proceeds from the sale of goods and services, and all rights, liens,
securities, guaranties, remedies and privileges related thereto, including the
right of stoppage in transit and rights and property of any kind forming the
subject matter of any of the foregoing ("Accounts Receivable");
2.
All time, savings, demand, certificate of deposit or other accounts in the name
of Borrower or in which Borrower has any right, title or interest, including but
not limited to all sums now or at any time hereafter on deposit, and any
renewals, extensions or replacements of and all other property which may from
time to time be acquired directly or indirectly using the proceeds of any of the
foregoing;
3.
All inventory and equipment of every type or description wherever located,
including, but not limited to all raw materials, parts, containers, work in
process, finished goods, goods in transit, wares, merchandise furniture,
fixtures, hardware, machinery, tools, parts, supplies, automobiles, trucks,
other intangible property of whatever kind and wherever located associated with
the Borrower's business, tools and goods returned for credit, repossessed,
reclaimed or otherwise reacquired by Borrower;
4.
All documents of title and other property from time to time received, receivable
or otherwise distributed in respect of, exchange or substitution for or addition
to any of the foregoing including, but not limited to, any documents of title;
5.
All know-how, information, permits, patents, copyrights, goodwill, trademarks,
trade names, licenses and approvals held by Borrower, including all other
intangible property of Borrower;
6.
All assets of any type or description that may at any time be assigned or
delivered to or come into possession of Borrower for any purpose for the account
of Borrower or as to which Borrower may have any right, title, interest or
power, and property in the possession or custody of or in transit to anyone for
the account of Borrower, as well as all proceeds and products thereof and
accessions and annexations thereto; and
7.
All proceeds (including but not limited to insurance proceeds) and products of
and accessions and annexations to any of the foregoing.
 
 
 
5
